DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Theobald Dengler  on 2/7/2022.
Please amend claim 1 to read:  “A muffler for an exhaust system of an internal combustion
engine, the muffler comprising:
a muffler housing defining an expansion chamber; and
at least one exhaust gas pipe group comprising:
an outlet pipe open to the expansion chamber, wherein exhaust gas introduced
via the at least one exhaust gas pipe group leaves the muffler housing via the outlet pipe;
a first inlet pipe with an inlet pipe end area inserted into the outlet pipe and extending a
distance in the outlet pipe; and a second inlet pipe open to the expansion chamber.”

Please amend claim 2 to read: “ A muffler in accordance with claim 1, wherein:
the outlet pipe has an outlet pipe opening receiving the first inlet pipe at an upstream end
of the outlet pipe; and 
the outlet pipe is open to the expansion chamber in an area of the outlet pipe opening via an intermediate space formed between the outlet pipe and the first inlet pipe.”
Please amend Claim 3 to read: “A muffler in accordance with claim 1, wherein:
the outlet pipe is open to the expansion chamber via at least one passage opening
provided in a pipe wall of the outlet pipe; or
the first inlet pipe is open to the expansion chamber via at least one passage

the first inlet pipe is open to an intermediate space formed between the outlet pipe and the first inlet pipe via at least one passage opening provided in a pipe wall of the first inlet pipe; or any combination of the outlet pipe is open to the expansion chamber via at least one  passage opening provided in a pipe wall of the outlet pipe and the first inlet pipe is open to the expansion chamber via at least one passage opening provided in a pipe wall of the first inlet pipe and the first inlet pipe is open to an intermediate space formed between the outlet pipe and the first inlet pipe via at least one passage opening provided in a pipe wall of the first inlet pipe.”
Please amend claim 6 to read: “A muffler in accordance with claim 5, wherein:
at least one opening separated is provided in the wall to establish a connection between the expansion chamber and the additional chamber; or
the outlet pipe is open to the additional chamber via at least one passage opening, the at least one passage opening being provided in a pipe wall of the outlet pipe; or the at least one opening separated is provided in the wall to establish a connection between the expansion chamber and the additional chamber and the outlet pipe is open to the additional chamber via at least one passage opening, the at least one passage opening being provided in a pipe wall of the outlet pipe.”
Please amend claim 11 to read: “A muffler in accordance with claim 1, further comprising: a wall provided in the muffler housing, wherein the muffler housing defines the expansion chamber and an additional expansion chamber separated from the expansion chamber by the wall; another exhaust gas pipe group comprising another outlet pipe, another first inlet pipe with an inlet pipe end area inserted into the another outlet pipe and extending a distance in the another outlet pipe and another second inlet pipe, wherein: the outlet pipe and the second 
Please amend claim 14 to read: “An exhaust system for an internal combustion engine, the exhaust system comprising: an exhaust gas duct system; and a muffler comprising a muffler housing defining an expansion chamber and at least one exhaust gas pipe group comprising an outlet pipe open to the expansion chamber, wherein exhaust gas introduced via the at least one exhaust gas pipe group leaves the muffler housing via the outlet pipe, a first inlet pipe with an inlet pipe end area inserted into the outlet pipe and extending a distance in the outlet pipe; and a second inlet pipe open to the expansion chamber, wherein the exhaust gas duct system sends exhaust gas to the first inlet pipe and to the second inlet pipe.”
Please amend claim 20 to read: “A muffler for an exhaust system of an internal combustion engine, the muffler comprising: a muffler housing defining an expansion chamber; an outlet pipe passing through said muffler housing and having an opening inside said expansion chamber; a first inlet pipe passing through said muffler housing with an inlet pipe end area inserted into said outlet pipe and extending a distance into said outlet pipe; and a second inlet pipe passing through said muffler housing and opening to said expansion chamber.”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims as newly amended overcome the prior art as the openings of the pipes with respect to the chambers are neither taught nor suggested by the prior art.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/            Examiner, Art Unit 2837